None of the several grounds upon which the motion is based furnish adequate reason for granting the motion.
Our opinion shows that no evidence was offered and no claim made that evidence was offered in support of count two of the substituted complaint. It accordingly disappeared from the case and the demurrers considered in the opinion were confined to that to the first count of the substituted complaint and those to the other defenses of the answer to this count.
These demurrers cover the same questions of law. The real questions involved in these demurrers were the principal grounds considered in the opinion. The other grounds of demurrer to the substituted complaint were properly overruled and the demurrers to the other defenses of the answer were so obviously well taken, as to have required no discussion.
The defense that the failure to deduct the $50 a day as provided in paragraph six of the contract was a waiver by plaintiff of its right to claim damages for the default set forth in the first count necessarily fell when we determined that the provision in paragraph six for liquidated damages did not apply to the default sued upon.
For like reason the defense based upon paragraph forty-one of the contract requiring that the plaintiff city retain ten per cent of the contract price as the work progressed fell.
   The motion for a reargument is denied.